DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11-12, 19-24 and 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-2, 19-24 and 27-45 of U.S. Patent No. 11,155,506. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose a process for preparing 1,1,1,2,2-pentafluoropropane (245cb) and 2,3,3,3-tetrafluoropropene (1234yf), the process comprising: gas phase catalytic dehydrochlorination of a composition comprising 1,1,1- trifluoro-2,3-dichloropropane (243db) to produce an intermediate composition comprising 3,3,3-trifluoro-2-chloro-prop-1-ene (CF3CCb=CH2, 1233xf), hydrogen chloride (HCl), or 1233xf, HCl and air; and gas phase catalytic fluorination with hydrogen fluoride (HF) of the intermediate composition to produce a reactor product composition comprising 245cb, 1234yf, HF, HCl and air;  wherein the process is carried out with a co-feed of air.  The subject matter claimed in the instant application is fully disclosed and covered in the above patented claims.
The difference between the patented claims and the present claims is that the instant claimed process is carried out optionally with co-feed of air.  This difference however does not constitute a patentable distinction.  It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to carry out the process in the absence or presence of air to arrive at the instant process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11-12, 19-24 and 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58  of U.S. Patent No. 10,669,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose a  process for preparing 1,1,1,2,2-pentafluoropropane (245cb}, the process comprising: gas phase catalytic dehydrochlorination of a composition comprising 1,1, 1-trifluore-2,3-dichloropropane (243db) to produce an intermediate composition comprising 3,3 3-trifluoro-2- chloro-prop-1-ene (CF3CCl=CH2, 1233xf), hydrogen chloride (HCl and air and gas phase catalytic fluorination with hydrogen fluoride (HF) of the intermediate composition to produce a reactor product composition comprising 245cb, HF, HCl and air; wherein the process is carried out with a co-feed of air, wherein the amount of air co-fed to the process is from 0.1 to 500 mol %, based on the amount of organics. The subject matter claimed in the instant application is fully disclosed and covered in the above patented claims.
The patented claim 1 is silent with respect to the production of 2,3,3,3-tetrafluoropropene. However, the process steps recited in patented claim 1 is identical to the process steps recited in the instant claim 1. Therefore, 2,3,3,3-tetrafluoropropene produced in-situ.    Therefore, the difference does not constitute a patentable distinction, because of the overlap of the scope of the subject matter, in the patented claims and the present claims, and therefore the patented claims render the instant claims obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622